1    Panos Lagos, Esq. / SBN 61821
     LAW OFFICES OF PANOS LAGOS
2    5032 Woodminster Lane
     Oakland, CA 94602
3    Tel. (510) 530-4078
     Fax (510) 530-4725
4    e-mail: panos@panoslagoslaw.com
5    Attorney for Plaintiff,
     HOA PHAN
6

7
                                UNITED STATES BANKRUPTCY COURT
8
                  NORTHERN DISTRICT OF CALIFORNIA (OAKLAND DIVISION)
9

10   In re                                           )   Case No.: 19-42915 CN 13
                                                     )
11   RHAINELL A. MADRONA, aka                        )   CHAPTER 13
     JAFFA CITY CAFE, and                            )
12   ARGENT M. MADRONA, aka                          )   Judge: Charles Novak
     ARGENT EMPHILIA MONOLAKIS,                      )
13                                                   )
                        Debtors,                     )
14                                                   )
                                                     )
15   HOA PHA,                                        )   Adversary Proceeding No.: ______________
                                                     )
16                      Plaintiff,                   )   COMPLAINT TO DETERMINE THE
                                                     )   DISCHARGEABILITY OF CERTAIN
17   v.                                              )   DEBT
                                                     )
18   RHAINELL A. MADRONA, aka                        )   JURY TRIAL DEMANDED
     JAFFA CITY CAFE, and                            )
19   ARGENT M. MADRONA, aka                          )
     ARGENT EMPHILIA MONOLAKIS,                      )
20                                                   )
                        Defendants,                  )
21                                                   )
22           Plaintiff, HOA PHAN, incorrectly named herein as HOA KHAN, hereby alleges a
23   complaint against Defendants RHAINELL A. MADRONA, aka JAFFA CITY CAFE, and
24   ARGENT M. MADRONA, aka ARGENT EMPHILIA MONOLAKIS as follows:
25           1. The Court has jurisdiction of this matter pursuant to 28 U.S.C. §§ 1334 and 157(b)(1).
26           2. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(I).
27           3. Plaintiff is a Judgment Creditor and former employee of Defendants.
28   ///




     COMPLAINT
     Case:         TO DETERMINE
            20-04017                   DISCHARGEABILITY
                                                    Entered:OF CERTAIN   DEBT Page 1 of 71
     In re Madrona / CaseDoc#
                          No.: 119-42915
                                    Filed: 04/03/20
                                           CN 13             04/03/20 17:58:15 -1–
1            4. Defendants RHAINELL A. MADRONA, aka JAFFA CITY CAFE, and ARGENT
2               M. MADRONA, aka ARGENT EMPHILIA MONOLAKIS, are individuals and
3               husband and wife and are Judgment Debtors is this Chapter 13 bankruptcy case, and
4               have an address at 3109 Pine Street, Antioch, California, 94509.
5            5. At all relevant times hereto, the Defendant RHAINELL A. MADRONA operated a
6               coffee shop/sandwich business known as JAFFA CITY CAFE and was an active
7               participant in its management while married to ARGENT M. MADRONA, aka
8               ARGENT EMPHILIA MONOLAKIS. While doing so, RHAINELL A. MADRONA
9               was a full-time employee of United Airlines, Inc.
10           6. Defendant, RHAINELL A. MADRONA, at all material times, did business in the
11              State of California and was an “employer” of Plaintiff under California law.
12           7. Plaintiff HOA PHAN, incorrectly named herein as HOA KHAN (“PHAN”), worked
13              as an employee of Defendants performing cooking services. PHAN was employed by
14              Defendants for the period approximately between September 19, 2012 through
15              February 8, 2015. On May 11, 2015, PHAN filed an initial claim with the Office of
16              the Labor Commissioner of the State of California alleging violations of California
17              wage and hour laws by Defendants. 1 The matter went to hearing on June 28, 2016 as
18              Case No. 11-47854EK, and on August 25, 2016, the Hearing Officer issued the
19              Order, Decision, or Award of the Labor Commissioner (“the PHAN Order”). The
20              PHAN Order became final on October 24, 2016. Judgment in conformity with the
21              PHAN Order was entered in the Superior Court of California, County of San Mateo
22              (Case No.: 16CIV03008) on December 27, 2016, and subsequently amended on
23              August 5, 2019 and September 23, 2019 (“the PHAN Judgment”). The PHAN
24              Judgment entered in the amount $74,429.21 lies against the following defendants:
25   ///
26   ///
27   ///
28
     1
         Not including ARGENT M. MADRONA, aka ARGENT EMPHILIA MONOLAKIS.



     COMPLAINT
     Case:         TO DETERMINE
            20-04017                   DISCHARGEABILITY
                                                    Entered:OF CERTAIN   DEBT Page 2 of 71
     In re Madrona / CaseDoc#
                          No.: 119-42915
                                    Filed: 04/03/20
                                           CN 13             04/03/20 17:58:15 -2–
1                 Jaffa City Cafe, a general partnership;
2                 Rhainell Madrona,
3                     aka rhainell-alumism; madrona,
4                     aka rhainell A. Madrona,
5                     aka Rhainell Alumism Madrona,
6                     aka Rhinell Madrona,
7                     individually and as a general partner of Jaffa City Cafe;
8                 Robert Madrona,
9                     aka robert-alumism; madrona,
10                    aka Robert Alumism Madrona,
11                    individually and as a general partner of Jaffa City Cafe, and
12                    Robert Madrona, individually and dba City Cafe; and,
13                Delia M. Madrona,
14                    aka delia-marron; madrona,
15                    aka Delia Marron Madrona,
16                    individually and as a general partner of Jaffa City Cafe, and
17                    Delia Madrona, individually and dba City Cafe.
18            A true and correct copy of the PHAN Judgment is attached to this Complaint and
19            incorporated herein by reference as Exhibit A1-A3. A true and correct copy of the
20            PHAN Order issued by the Labor Commissioner is attached to this Complaint and
21            incorporated herein by reference as Exhibit B.
22         8. The PHAN Judgment, Exhibit A1-A3, is entitled to the full faith and credit of the
23            United States as final judgments of a court of the State of California. The PHAN
24            Order, Exhibit B, is entitled to the full faith and credit of the United States as a final
25            determination of an agency of the government of the State of California charged with
26            making such determinations as to application of California wage and hour laws. All
27            matters found, concluded, ordered, adjudged, and/or decreed as stated in Exhibit A1-
28            A3 and Exhibit B against Defendants are entitled to deference and to be accepted by




     COMPLAINT
     Case:         TO DETERMINE
            20-04017                   DISCHARGEABILITY
                                                    Entered:OF CERTAIN   DEBT Page 3 of 71
     In re Madrona / CaseDoc#
                          No.: 119-42915
                                    Filed: 04/03/20
                                           CN 13             04/03/20 17:58:15 -3–
1             this Court. The merits of Exhibit A1-A3 and Exhibit B are barred from relitigation in
2             this Court by the doctrines of claim preclusion and issue preclusion, laches, waiver
3             and estoppel, and other equitable doctrines.
4          9. Exhibit A1-A3 and Exhibit B establish that Defendants violated numerous
5             provisions of the California Labor Code and Wage Orders of the California Industrial
6             Welfare Commissioner. Exhibit A1-A3 and Exhibit B establish, among other things,
7             that:
8                 a. PHAN, having worked as a cook for the previous owners, Defendants, after
9                     purchasing the coffee shop operation, initially offered to continue PHAN’S
10                    employment at the rate of $12.00 per hour (Exhibit B, 2:5-11) but, within a
11                    week of ownership, changed PHAN’S compensation to a fixed salary of
12                    $1,500.00 per month, which was always paid in cash with neither party
13                    keeping track or record of amounts paid to PHAN (Exhibit B, 2:9-14).
14                    Knowing that PHAN worked from 6:00 a.m. to 8:30 p.m. seven days a week
15                    (Exhibit B, 2:18-19).
16                b. PHAN always received payments in cash from Defendants and neither party
17                    kept any record of the amounts paid to PHAN (Exhibit B, 2:12-14).
18                c. Defendants falsely denied any employment relationship with PHAN (Exhibit
19                    B, 4:13). Defendants falsely contended that PHAN spent over two years and
20                    upwards of 12 to 16 hours per week drinking coffee and using their computers
21                    to the point where Defendants pitied him and offered and, in fact, did
22                    transport and pay for registration fees for PHAN to attend a food safety course
23                    specifically designed for “new owners” which was required by the City of all
24                    people handling food served to the public in City (Colma) (Exhibit B, 8:17-
25                    9:3).
26                d. Defendants falsely contended that PHAN was a customer and not an
27                    employee (Exhibit B, 8:16).
28   ///




     COMPLAINT
     Case:         TO DETERMINE
            20-04017                   DISCHARGEABILITY
                                                    Entered:OF CERTAIN   DEBT Page 4 of 71
     In re Madrona / CaseDoc#
                          No.: 119-42915
                                    Filed: 04/03/20
                                           CN 13             04/03/20 17:58:15 -4–
1                  e. Defendants acknowledged they knew PHAN as a customer at the cafe where
2                      he purchased coffee and used Defendants’ computers (Exhibit B, 5:18-19) but
3                      denied that PHAN ever worked at the cafe (Exhibit B, 5:19-20; Exhibit B,
4                      9:3-12).
5                  f. Defendants have individual liability for unpaid wages owed to PHAN
6                      (Exhibit B, 9:9-19; Exhibit B, 11:13-15).
7                  g. Defendants willfully failed to pay PHAN the minimum wage required by law
8                      (Exhibit B, 11:16-24; Exhibit B, 12:12-15).
9                  h. Defendants willfully failed to pay PHAN overtime pay required under Labor
10                     Code § 1815 for all hours worked beyond 40 in a work week and/or 8 hours in
11                     a workday (Exhibit B, 12:6-8; Exhibit B, 12:17-18).
12                 i. Defendants willfully violated California Labor Code §§ 202, 203, which
13                     require that upon an employee’s termination of employment, earned wages of
14                     that employee must be paid in full not later than 72 hours thereafter and that
15                     Defendants’ failure to so pay all of PHAN’S final wages was willful within
16                     the meaning of Labor Code § 203 (Exhibit B, 14:1-18).
17   Exhibit A1-A3 and Exhibit B establish that Defendants’ debts to PHAN are non-dischargeable
18   under §§ 523(a)(2), (4), and (6) of the Bankruptcy Code.
19          10. Defendants initially offered to continue PHAN’S employment at the rate of $12.00
20              per hour
21          11. At all times mentioned herein, Defendants had the money to pay PHAN in
22              compliance with the law but chose not to do so and, instead, purchased personal
23              and/or real property to benefit themselves at PHAN’S expense.
24          12. PHAN was not paid overtime as required under Labor Code § 1815 for all hours
25              worked beyond 40 in a work week and/or 8 hours in a workday.
26          13. California Labor Code § 226 requires the employer to provide each employee with an
27              accurate itemized wage statement showing, among other things, all hours worked and
28              the name and address of the legal entity that is the employer. Failure to provide this




     COMPLAINT
     Case:         TO DETERMINE
            20-04017                   DISCHARGEABILITY
                                                    Entered:OF CERTAIN   DEBT Page 5 of 71
     In re Madrona / CaseDoc#
                          No.: 119-42915
                                    Filed: 04/03/20
                                           CN 13             04/03/20 17:58:15 -5–
1             accurate itemized statement allows the employee to collect damages, seek injunctive
2             relief and recover penalties. Defendants failed to comply with Labor Code § 226.
3          14. Defendants committed unlawful acts as defined by California Business & Professions
4             Code § 17200. Defendants engaged in unlawful and unfair business practices
5             including, but not limited to, violations of:
6                 a. California Industrial Welfare Commission Order No. 5-2001, section 3
7                     (overtime compensation);
8                 b. Labor Code § 510 (overtime compensation);
9                 c. Labor Code § 1194 (overtime compensation);
10                d. Labor Code § 1815 (overtime compensation);
11                e. Labor Code § 1194 (failure to pay for all hours worked);
12                f. Labor Code § 1197 (failure to pay for all hours worked);
13                g. Labor Code § 201 (requirement to pay all wages upon discharge).
14         15. The violation of these laws serve as unlawful predicate acts for purposes of Business
15            & Professions Code § 17200 and remedies are provided therein under Business &
16            Professions Code § 17203. PHAN has suffered direct economic injury and harm in
17            that he has not been paid all wages and compensation due in a timely manner.
18         16. The acts and practices described in this Complaint constitute unlawful, unfair and
19            fraudulent business practices, and unfair competition by Defendants within the
20            meaning of Business & Professions Code § 17200 et seq.
21         17. Business & Professions Code § 17203 provides that the Court may restore to any
22            person in interest any money or property which may have been acquired by means of
23            such unfair competition and to which those persons have an ownership interest.
24            PHAN is entitled to restitution pursuant to Business & Professions Code §§ 17203
25            and 17208 for all wages unlawfully withheld from him and at least in the amounts of
26            the State Court Judgment, as amended.
27   ///
28   ///




     COMPLAINT
     Case:         TO DETERMINE
            20-04017                   DISCHARGEABILITY
                                                    Entered:OF CERTAIN   DEBT Page 6 of 71
     In re Madrona / CaseDoc#
                          No.: 119-42915
                                    Filed: 04/03/20
                                           CN 13             04/03/20 17:58:15 -6–
1          18. PHAN is entitled to be paid for all hours worked including overtime and prevailing
2             wages pursuant to California law and at least in the amounts of the State Court
3             Judgment, as amended.
4          19. PHAN herein takes upon himself enforcement of these laws and lawful claims. there
5             is a financial burden incurred in pursuing this action and it would be against the
6             interests of justice to penalize PHAN by forcing him to pay attorney’s fees from the
7             recovery in this action. Therefore, attorney’s fees are appropriate pursuant to
8             California Code of Civil Procedure § 1021.5.
9          20. Labor Code § 510 provides:
10                Eight hours of labor constitutes a day’s work, unless it is otherwise stipulated by
                  the parties to a contract. Any work in excess of eight hours in one workday and
11                any work in excess of 40 hours in any one workweek and the first eight hours
                  worked on the seventh day of work in any one workweek shall be compensated at
12                the rate of no less than one and one-half times the regular rate of pay for any
                  employee. In addition, any work in excess of eight hours on any seventh day of a
13                workweek shall be compensated at the rate of no less than twice the regular rate
                  of pay of an employee.
14

15         21. Labor Code § 1810 provides:
16                Eight hours labor constitutes a legal day’s work in all cases where the same is
                  performed under the authority of any law of this State, or under the direction, or
17                control, or by the authority of any officer of this State acting in his official
                  capacity, or under the direction, or control or by the authority of any municipal
18                corporation, or of any officer thereof. A stipulation to that effect shall be made a
                  part of all contracts to which the State or any municipal corporation therein is a
19                party.
20         22. Labor Code § 204 requires employers to provide employees with all wages due and
21            payable twice a month. As Defendants failed to provide PHAN with compensation on
22            a bi-weekly basis, for all overtime and other wage compensation due, Defendants
23            violated Labor code § 204. Defendants’ violation of this and other applicable Labor
24            Code sections was willful, knowing, and malicious, and did cause direct and
25            proximate harm to PHAN.
26         23. Labor Code § 1194 provides for a private right of action to recover overtime
27            compensation. It states, in pertinent part:
28   ///




     COMPLAINT
     Case:         TO DETERMINE
            20-04017                   DISCHARGEABILITY
                                                    Entered:OF CERTAIN   DEBT Page 7 of 71
     In re Madrona / CaseDoc#
                          No.: 119-42915
                                    Filed: 04/03/20
                                           CN 13             04/03/20 17:58:15 -7–
1                 [A]ny employee receiving less than the legal minimum wage or the legal overtime
                  compensation applicable to the employee is entitled to recover in a civil action the
2                 unpaid balance of the full amount of this minimum wage or overtime
                  compensation, including interest thereon, reasonable attorney’s fees, and costs of
3                 suit.
4          24. Labor Code § 218 provides a private right of action to recover wages under the Labor
5             Code. Plaintiff is entitled to recover unpaid wages and penalties directly under § 218.
6             The Defendants’ violations of this and other applicable Labor Code sections was
7             willful, knowing, and malicious, and did cause direct and proximate harm to the
8             Plaintiff.
9          25. Labor Code § 218.6 provides for interest on all due and unpaid wages in any action
10            brought for the nonpayment of wages. PHAN is entitled to recover interest on all
11            wages due. Defendants violations of this and other applicable Labor Code sections
12            was willful, knowing, and malicious, and did cause direct and proximate harm to the
13            PHAN.
14         26. PHAN is entitled to recover all unpaid overtime wages, penalties, and interest due.
15         27. Labor Code § 218.6 provides for an award of interest on all due and unpaid wages.
16            PHAN is entitled to recover interest on all wages due under this section on behalf of
17            himself and others similarly situated. Defendants’ violations of this and other
18            applicable Labor Code sections was willful, knowing, and malicious, and did cause
19            direct and proximate harm to PHAN.
20         28. Defendants’ conduct in willfully refusing and failing to pay PHAN wages due,
21            overtime due, and to promptly pay wages due upon termination of employment
22            violate a fundamental public policy in the State of California. For example, Labor
23            Code § 210 provides for civil penalties for violations of Labor Code § 203 (requiring
24            employers to provide employees with all wages due and payable within 72 hours of
25            termination) and Labor Code § 204 (requiring employers to provide employee with
26            all wages due and payable twice a month), while Labor Code § 210 provides for civil
27            penalties for violations of Labor Code § 204 in the amount of $100.00 per initial
28            violation per employee and for subsequent violations or any willful or intentional




     COMPLAINT
     Case:         TO DETERMINE
            20-04017                   DISCHARGEABILITY
                                                    Entered:OF CERTAIN   DEBT Page 8 of 71
     In re Madrona / CaseDoc#
                          No.: 119-42915
                                    Filed: 04/03/20
                                           CN 13             04/03/20 17:58:15 -8–
1             violation, $200.00 per employee, plus 25% of the amount unlawfully withheld; Labor
2             Code § 1194 provides for a private right of action to recover overtime compensation;
3             Labor Code § 218 provides for a private right of action to recover wages including
4             penalties under the Labor Code; Labor Code § 203 provides for civil penalties in the
5             amount of one day’s wages for each day of violation of §§ 201 and 202 of the Labor
6             Code for up to 30 days; Labor Code § 226(a) requires an employer to, as a detachable
7             part of the check or separately, when wages are paid by personal check or cash, an
8             accurate itemized statement in writing showing (1) gross wages earned, (2) total
9             hours worked by the employee, (3) the number of piece-rate units earned and any
10            applicable piece rate if the employee is paid on a piece-rate basis, (4) all deductions,
11            provided that all deductions made on written orders of the employee may be
12            aggregated and shown as one item, (5) net wages earned, (6) the inclusive dates of the
13            period for which the employee is paid, (7) the name of the employee and his or her
14            social security number, (8) the name and address of the legal entity that is the
15            employer, and (9) all applicable hourly rates in effect during the pay period and the
16            corresponding number of hours worked at each hourly rate by the employee; failure
17            to comply with Labor Code § 226 implicates § 226(e) authorizing recovery of all
18            actual damages or $50.00 for the initial pay period in which a violation occurs and
19            $100.00 per employee for each violation in a subsequent pay period, up to an
20            aggregate of $4,000.00; Labor Code § 226.3 providing civil penalties for a violations
21            of § 226 in the amount of $250.00 per initial violation and $1,000.00 per employee
22            for each subsequent violation; and, finally, Labor Code § 226(g) authorizing
23            injunctive relief, the recovery of attorney’s fees and costs to an injured employee.
24         29. As a proximate result of the above described conduct of Defendants, PHAN has been
25            damaged in amounts to be determined which PHAN reasonably believes to be no less
26            than $118,591.21 pursuant to his Proof of Claim filed herein on March 3, 2020, a true
27            and correct of which is attached to this Complaint and incorporated herein by
28            reference as Exhibit C, plus such attorney’s fees and costs and interest incurred in




     COMPLAINT
     Case:         TO DETERMINE
            20-04017                   DISCHARGEABILITY
                                                    Entered:OF CERTAIN   DEBT Page 9 of 71
     In re Madrona / CaseDoc#
                          No.: 119-42915
                                    Filed: 04/03/20
                                           CN 13             04/03/20 17:58:15 -9–
1              bringing this action to determine nondischargeability and otherwise to collect upon
2              the PHAN Judgment.
3           30. The debt owed to PHAN is not dischargeable because it constitutes money, property,
4              services, or an extension, renewal, or refinancing of credit, to the extent obtained by
5              false pretenses, a false representation, or actual fraud, other than a statement
6              respecting the debtor’s or an insider’s financial condition in violation of 11 U.S.C.
7              §523(a)(2). To wit, Defendants promised to pay PHAN $12.00 per hour but, within a
8              week of ownership, changed PHAN’S compensation to a fixed salary of $1,500.00
9              per month in cash with no record which was, in itself, deliberately never kept so as to
10             deny PHAN’S employee status at a later time which was, in fact, done; denying that
11             PHAN was Defendants’ employee. PHAN relied, to his detriment, on Defendants’
12             promise to pay the sums previously noted and their willful failure to comply with the
13             provisions of the California Labor Code. As Defendants’ debt to PHAN arose from
14             their fraudulent conduct and false pretenses, they are nondischargeable under Section
15             523(a)(2). In addition, inasmuch as the debt owed to PHAN, as mentioned
16             heretofore, arise out of a violation of California’s fundamental public policy
17             favoring the full and prompt payment of wages due an employee reflecting the
18             unequal economic position of the parties, the debt is non-dischargeable.
19          31. Defendants obtained funds from the services (cooking) provided by PHAN and failed
20             to PHAN pay PHAN wages for the work performed. Defendants’ failure was willful
21             and knowing, and included failure to pay regular wages and overtime pay.
22          32. Defendants’ failure to convey funds furnished to Defendant and Defendant’s retention
23             of said funds for Defendants’ own benefit was undertaken by misrepresenting
24             Defendants’ position to persons contracting for Defendant’s services and to PHAN,
25             with a fraudulent intent and to benefit themselves – all while Defendants had the
26             money to pay PHAN his lawfully due wages in accordance with the law.
27          33. As a result of Defendants’ above-described actions, PHAN has suffered damages and
28             harm.




     COMPLAINT
     Case: 20-04017TO DETERMINE
                       Doc#           DISCHARGEABILITY
                                                  Entered:OF CERTAIN   DEBT Page 10 of 71
     In re Madrona / Case No.:119-42915
                                  Filed: 04/03/20
                                         CN 13            04/03/20 17:58:15  - 10 –
1           34. Defendants’ above-described actions constitute and include fraud or defalcation while
2               acting in a fiduciary capacity, embezzlement, or larceny pursuant to 11 U.S.C
3               §523(a)(4).
4           35. The debt owed to PHAN is not dischargeable because it arose from Defendants’
5               willful and malicious injury to PHAN or to the property of PHAN in violation of 11
6               U.S.C. §523(a)(6). Defendants could have paid the wages and overtime owed to
7               PHAN and could have kept time records and provided accurate wage statements;
8               however, Defendants chose not to do those things. Such conduct of an employer
9               makes the resulting debt nondischargeable under §523(a)(6).
10          WHEREFORE, Plaintiff HOA PHAN, incorrectly named herein as HOA KHAN, prays
11   for the following relief:
12          1. An order that the debt owed by Defendants, the Judgment Debtors, to Plaintiff upon
13              the State Court Judgment, as amended, and Orders in favor of Plaintiff, copies of
14              which are attached to this Complaint as Exhibit A1-A3 and Exhibit B, is not
15              dischargeable and is not discharged in this bankruptcy case;
16          2. An order that the debt owed by Defendants, the Judgment Debtors, to Plaintiff is not
17              dischargeable and is not discharged in this bankruptcy case;
18          3. An order that Defendants are liable for all of Plaintiff’s reasonable attorney’s fees and
19              costs incurred in bringing this action and prosecuting it;
20          4. Damages of no less than $118,591.21 pursuant to Plaintiff’s Proof of Claim filed
21              herein on March 3, 2020 (Exhibit C) plus such attorney’s fees and costs and interest
22              incurred in bringing this action to determine nondischargeability and otherwise to
23              collect upon each of the Judgments; and
24          5. For such other and further relief as this Court deems just and proper.
25   Dated: April 3, 2020                                 LAW OFFICES OF PANOS LAGOS
26

27                                                        /s/Panos Lagos
                                                          Panos Lagos, Esq.
28                                                        Attorney for Plaintiff,
                                                          HOA PHAN



     COMPLAINT
     Case: 20-04017TO DETERMINE
                       Doc#           DISCHARGEABILITY
                                                  Entered:OF CERTAIN   DEBT Page 11 of 71
     In re Madrona / Case No.:119-42915
                                  Filed: 04/03/20
                                         CN 13            04/03/20 17:58:15  - 11 –
                  EXHIBIT A-1
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 12 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 13 of 71
                 EXHIBIT A-2
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 14 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 15 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 16 of 71
                 EXHIBIT A-3
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 17 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 18 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 19 of 71
                 EXHIBIT B
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 20 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 21 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 22 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 23 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 24 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 25 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 26 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 27 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 28 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 29 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 30 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 31 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 32 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 33 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 34 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 35 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 36 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 37 of 71
                  EXHIBIT C
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 38 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 39 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 40 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 41 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 42 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 43 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 44 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 45 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 46 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 47 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 48 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 49 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 50 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 51 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 52 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 53 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 54 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 55 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 56 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 57 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 58 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 59 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 60 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 61 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 62 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 63 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 64 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 65 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 66 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 67 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 68 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 69 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 70 of 71
Case: 20-04017   Doc# 1   Filed: 04/03/20   Entered: 04/03/20 17:58:15   Page 71 of 71
